In a condemnation proceeding, appellant, a property owner, appeals from an order of the County Court, Nassau County, dismissing his objections to an amended petition, denying his motion to dismiss such petition, and for other relief, and granting petitioner’s motion for immediate possession. Order, insofar as appealed from, reversed on the law and the facts, with $10 costs and disbursements, and appellant’s motion to dismiss the amended petition granted, with $10 costs, with leave to respondent to serve and present a petition which shall be further amended so as to contain a proper description of the extent of the easement which respondent seeks to condemn. Appellant is entitled to know with reasonable certainty from an examination of the petition the height and size of the poles to be installed, their approximate location on the property, the number, location and size of the crossarms, and the extent to which they will be used for the purposes designated in the petition* the extent to which overhead and underground facilities will be employed, and such other information as will permit an accurate admeasurement' of damages and control the future use of the property. (Suffolk County Telephone Go. v. Gammon, 113 App. Div. 764; Bell Telephone Co. v. Parker, 187 N. Y. 299.) Carswell, Johnston and Nolan, JJ., concur; Hagarty, Acting P. J., and Adel, J., dissent and vote to affirm, with the following memorandum: In our opinion the use of the easement is adequately set forth in the petition. The two cases cited in the memorandum of the majority are clearly distinguished by the County Judge in his opinion.